Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to remarks received on May 2, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Figure 1 of Applicants’ specification illustrates a switch 28a on the attachment device 10a which does not illustrate the switch 28a axially between the insertable tool fixture and coupling unit as claimed.  Furthermore, the written description of Applicants’ specification mentions the switch once (page 8/9), wherein the single recitation of the switch omits the limitations as claimed.
Claims 21, 22, 24-28, 30-32 and 34-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Figure 4 of Applicants’ specification illustrates the drive element 22a described on pages of the written description; however, neither the figures nor the written description (pages 12-13) definitively support the limitation of a drive element 22a that is connected to the insertable tool fixture of the power tool in an “axially movable” manner.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 38, 42, 46 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the housing element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the phrase “crown shape” in line 2 which is found to be indefinite since the specification provides no description or definition of such phrasing.
Claim 42 recites the limitation "the bearing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the intermediate shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the driving balls" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the spring" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the intermediate shaft" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 30, 39-43, 45 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LAU et al. (US 2011/0272172)
	With respect to claims 21, LAU et al. discloses an attachment device 108 comprising: a coupling unit configured to detachable couple the attachment device 108 to a housing unit of a handheld power tool 100 and receive (134) an insertable tool fixture 144 of the handheld power tool 100; a tool fixture 228; and a rotary impact mechanism including a striker, an anvil, a planetary gear set (197, 199, 201, 203, 204) that converts rotational speed and/or torque of the tool fixture 228, a spindle 218 connectable to the insertable tool fixture 144 in a rotably fixed and axially movable (spring) manner; wherein the spindle 218 projects into an interconnection region ( see DIAGRAM I below).

    PNG
    media_image1.png
    653
    1042
    media_image1.png
    Greyscale

DIAGRAM I
	In reference to claims 30, 42 and 48, LAU et al. discloses a housing element 235 of the attachment device that braces the rotary mechanism against the insertable tool fixture, such that a bearing (see DIAGRAM I above) supporting the drive element 218 is radially intermediate to the drive element 218 and the housing the housing element 235; wherein a spring 15 is oriented radially between the housing element 235 and drive element 218
	With respect to claims 39-41, LAU et al. further discloses an intermediate shaft 223 between the spindle 218 and the tool fixture 144, wherein the spindle 218 supports a sun gear 219 of the planetary set; the spindle 218 and the intermediate shaft 223 supported by a bearing (respectively; see DIAGRAM I above); 
Regarding claims 39 and 45, LAU et al. discloses an attachment device 108 comprising: a coupling unit configured to detachable couple the attachment device 108 to a housing unit of a handheld power tool 100 and receive (134) an insertable tool fixture 144 of the handheld power tool 100; a tool fixture 228; and a rotary impact mechanism including a striker 217, an anvil (see DIAGRAM II below), a planetary gear set (197, 199, 201, 203, 204) that converts rotational speed and/or torque of the tool fixture 228, a spindle 218 (see DIAGRAM II below) connectable to the insertable tool fixture 144 in a rotably fixed and axially movable (spring) manner; wherein the spindle 218 projects into an interconnection region; and balls (see DIAGRAM II below) supported within v-shaped grooves on an intermediate shaft 218, the intermediate shaft 218 oriented between the drive spindle (see DIAGRAM II below).

    PNG
    media_image2.png
    653
    1042
    media_image2.png
    Greyscale

DIAGRAM II

	Regarding claims 43 and  47, LAU et al. further discloses the rotary impact mechanism including a striker 217 and an anvil 223, wherein a spring 15 is situation axially between the striker 217 and the planetary gear set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15, 19-22, 24-38, 43, 44 are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS et al. (US 6,446,734) in view of KONDO et al. (US 2015/0343617).
In reference to claims 11, 13, 19-32 and 37, WILLIAMS et al. discloses an attachment device 30 comprising: an actuating element (see (figure 7) DIAGRAM III below) that releasably and secures the attachment device to a housing of a hand held power tool 14 without a tool; a tool fixture 34 that receives a tool (figure 2); at least one rotary impact mechanism actuated by a switch 82 including a planetary gear set 162 and at least one drive element integral (figure 7) with a carrier of the planetary gear set 162, the drive element having an interconnection region at sun gear 160 that is connectible onto/corresponds to a drive shaft (insertable tool feature; see ) 78 of the hand held power tool 14 upon insertion of the drive shaft 78 within the attachment device; a coupling unit 120 that fixes to a positioning unit 22 of a handle housing 20 of the power tool 14 such that the attachment device is detachable from the power tool 14 and rotably fixed when attached to the power tool 14; a battery pack 12 attached to a (second) handle 40 of the power tool 14; that powers the power tool; a first handle 18 that extends perpendicular to a driving and operating axis of the drive shaft 78 and tool supported within the tool fixture 34, and wherein the first handle 18 extends parallel to the second handle of the power tool 14.

    PNG
    media_image3.png
    274
    458
    media_image3.png
    Greyscale

DIAGRAM III
WILLIAMS et al. does not definitively disclose a spindle drive element in an interconnection region as claimed.  KONDO et al. teaches a housing unit 22, 23 of an attachment device 4 connected to/engaged with a hand-held power tool 1 by a coupling unit comprising: a switch 8 actuated rotary impact mechanism 16 within a housing element 22, the rotary impact mechanism 16 including at least one planetary gear set 12 that converts torque from an output shaft 70 of a hand-held power tool, and at least one axially movable (15) spindle drive element 14 integral 82 with a part of the planetary gear set (figure 13; paragraph 100), the spindle drive element 14 extending into an interconnection region 23 and connects to an insertable tool fixture 75 of the hand-held power tool.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the rotary impact mechanism of WILLIAMS et al. to include a spindle drive element within an interconnection region as claimed and taught by KONDO et al., since paragraphs 9-12 of KONDO et al. suggests such a modification provides a compact internal gear transmission for the purpose of reducing vibration in the power tool.
Regarding claims 14 & 15, the modified rotary impact mechanism of WILLIAMS et al.  in view of KONDO et al. has at least two switchable gear speeds (high & low; paragraph 132), wherein the gear ratio is less than 1 since the input gear 75, acting as the insertable tool fixture, of the planetary gear system is smaller than the output gears (figure 13).
With respect to claims 34-36, the modified rotary impact mechanism of WILLIAMS et al. in view of KONDO et al. discloses the interconnection region radially between the drive element (KONDO et al. -14) and the housing element (KONDO et al. -22), which are coaxial with one another; the housing element (KONDO et al. -22) is oriented radially between the drive element (KONDO et al. -14) and the switch element (KONDO et al. - 8).
Regarding claim 38, both WILLIAMS et al. and KONDO et al. disclose an attachment housing element engagement device having a crown shape (WILLIAMS et al. -152; KONDO et al. – 22a) engagement device.   Nonetheless, it would have been an obvious matter of design choice to shape the housing element engagement device as claimed, Applicant’s specification does not mention the phrase “crown shape” nor is there disclosure that such a (crown) shape solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with an engagement device of a different shape.
In reference to claims 43 and 44, the modified rotary impact mechanism of WILLIAMS et al. in view of KONDO et al. discloses a striker (KONDO-16) and an anvil 18 integral with a tool fixture device 106.
Claims 16 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS et al. (US 6,446,734) in view of KONDO et al. (US 2015/0343617) as applied to claim 16, and further in view of DUERR (US 9,739,366).
Regarding claims 16 and 33, although the modified rotary impact mechanism of WILLIAMS et al. discloses the planetary gear set switchable between at least 2 speeds, there is no disclosure or teaching of a switch operatively coupled to the planetary gear set as claimed.  DUERR teaches an attachment device 1 including a rotary impact drive system having an aperture (figures 2-3) configured to receive an insertable tool fixture of a hand-held power tool, wherein the rotary impact drive system comprises: a planetary gear set (figure 4) having at least two switchable gear speeds; and a switch element 7 situated between a coupling unit.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have further modified the rotary impact mechanism of WILLIAMS et al. to include a switch as claimed and taught by DUERR, since column 1 lines 43-49 and column 3 lines 51-60 of DUERR states such a configuration is a known in the art of power tool an attachment devices including a rotary impact mechanism for the purpose of changing the planetary drive between a high speed and a low speed.
Claims 19 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over  WILLIAMS et al. (US 6,446,734) in view of FURUTA et al. (US 7,124,839)
Regarding claims 19 and 49, WILLIAMS et al. discloses an attachment device 30 comprising: an actuating element (see (figure 7) DIAGRAM III above) that releasably and secures the attachment device to a housing of a battery powered hand held power tool 14 without a tool; a tool fixture 34 that receives a tool (figure 2); at least one rotary impact mechanism actuated by a switch 82 including a planetary gear set 162 and at least one drive element integral (figure 7) with a carrier of the planetary gear set 162, the drive element having an interconnection region at sun gear 160 that is connectible onto/corresponds to a drive shaft (insertable tool feature; see ) 78 of the hand held power tool 14 upon insertion of the drive shaft 78 within the attachment device; a coupling unit 120 that fixes to a positioning unit 22 of a handle housing 20 of the power tool 14 such that the attachment device is detachable from the power tool 14 and rotably fixed when attached to the power tool 14; a battery pack 12 attached to a (second) handle 40 of the power tool 14; that powers the power tool; a first handle 18 that extends perpendicular to a driving and operating axis of the drive shaft 78 and tool supported within the tool fixture 34, and wherein the first handle 18 extends parallel to the second handle of the power tool 14.
WILLIAMS et al. does not definitively disclose a spindle drive element in an interconnection region as claimed.  FURUTA et al. teach es an attachment device 1 comprising: a coupling unit 12configured to detachable couple the attachment device 1 to a housing unit 2 of a handheld power tool (figure 4) and receive an insertable tool fixture 11, 13 of the handheld power tool; a tool fixture 24; and a rotary impact mechanism including a striker 7, an anvil 8, a planetary gear set (14, 15, 17) that converts rotational speed and/or torque of the tool fixture 24, a spindle 6 projects into an interconnection region (within bearing 12) where the spindle 6 is connectable to the insertable tool fixture 11; wherein the spindle 6 projects into an interconnection region (within bearing 12; see DIAGRAM IV below) such that a portion 11 of the insertable tool fixture is situated radially between the spindle 6 and a housing element 5 of the attachment device.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the rotary impact mechanism of WILLIAMS et al. to include a spindle drive element within an interconnection region as claimed and taught by FURATA et al., since column 1 lines 16-18 and column 2 lines 6-55 of KONDO et al. suggests such a modification is a cost effective and simplified configuration for apply rotation and intermittent impact operation to a tool driven by the power tool.


    PNG
    media_image4.png
    754
    1010
    media_image4.png
    Greyscale



Response to Arguments
A new grounds for rejection has been made in light of the amendments filed on May 2, 2022.  Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection nor has Applicant argued against any of the secondary reference teachings maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
May 6, 2022